--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications, Inc. 8-K [crvw-8k_032713.htm]
EXHIBIT 10.108
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”), dated as of March 27,
2013, is made by and among Careview Communications, inc., a Nevada corporation
(the “Company”), the Purchasers listed on Exhibit A hereto, together with their
permitted transferees (each, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS:
 
A.  The Company and the Purchasers are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act.
 
B.  The Purchasers, severally and not jointly, desire to purchase and the
Company desires to sell, upon the terms and conditions stated in this Agreement,
up to a maximum of $3,078,900 of Common Stock and $25,000 of warrants to
purchase Common Stock of the Company.
 
C.  The capitalized terms used herein and not otherwise defined have the
meanings given them in Article 7.
 
AGREEMENT
 
In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company, the Purchasers (severally and not jointly)
hereby agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE OF SECURITIES
 
1.1      Purchase and Sale of Securities. At the Closing, the Company will issue
and sell to each Purchaser, and each Purchaser will, severally and not jointly,
purchase from the Company the number of shares of Common Stock (the “Shares”)
and the number of warrants (the “Warrants” and together with this Agreement, the
“Transaction Documents”) to purchase shares of Common Stock set forth opposite
such Purchaser’s name on Exhibit A hereto (the Shares, Warrants and Warrant
Shares (as defined below) referred to collectively as the “Securities”). The
purchase price for each Share shall be $0.495 (the “Share Purchase Price”) and
the purchase price for each Warrant shall be $0.01 (the “Warrant Share Purchase
Price”) per share of Common Stock issuable upon exercise of the Warrant (the
“Warrant Shares”). The Warrants shall have an exercise price per share equal to
$0.60 and be issued substantially in the form of Warrant attached as Exhibit B
hereto. No Purchaser shall be entitled to purchase Warrants in a ratio greater
than 0.5 to 1.0 of Warrants to Shares.
 
1.2      Payment. At the Closing, each Purchaser will pay the aggregate Share
Purchase Price and Warrant Share Purchase Price set forth opposite its name on
Exhibit A hereto by wire transfer of immediately available funds in accordance
with wire instructions provided by the Company to the Purchasers prior to the
Closing. On or before the Closing, the Company will (i) instruct its transfer
agent to deliver stock certificates to the Purchasers representing the Shares
set forth on Exhibit A against delivery of the aggregate Share Purchase Price
and (ii) deliver Warrants exercisable for that number of Warrant Shares set
forth on Exhibit A against delivery of the aggregate Warrant Shares Purchase
Price.  The foregoing notwithstanding, if the Purchaser has indicated to the
Company at the time of execution of this Agreement a need to settle “delivery
versus payment”, the Company shall deliver to such Purchaser or such Purchaser’s
designated custodian the original stock certificates and Warrants on or prior to
the Closing and, upon receipt, the Purchaser shall wire the aggregate Stock
Purchase Price and aggregate Warrant Exercise Price as provided in the first
sentence of this Section 1.2.
 
1.3      Closing Date. The closing of the transaction contemplated by this
Agreement will take place on April 1, 2013 (the “Closing Date”) and the closing
(the “Closing”) will be held at the offices of Goodwin Procter LLP, 620 Eighth
Avenue, New York, NY 10018 or at such other time and place as shall be agreed
upon by the Company and the Purchasers hereunder of a majority in interest of
the Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as specifically contemplated by this Agreement, the Company hereby
represents and warrants to the Purchasers that:
 
2.1      Organization and Qualification. The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with full corporate power and authority to conduct its business as currently
conducted as disclosed in the SEC Documents. The Company is duly qualified to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to have a Material Adverse
Effect.
 
2.2      Authorization; Enforcement. The Company has all requisite corporate
power and authority to enter into and to perform its obligations under the
Transaction Documents, to consummate the transactions contemplated hereby and
thereby and to issue the Securities in accordance with the terms hereof and
thereof. The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby (including the issuance of the Securities) have been duly authorized
by the Company’s Board of Directors or a duly authorized committee thereof and
no further consent or authorization of the Company, its Board of Directors, or
its stockholders is required. Each of the Transaction Documents has been duly
executed by the Company and constitutes a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.
 
2.3      Capitalization. The authorized capital stock of the Company, as of the
date hereof, consists of 300,000,000 shares of Common Stock, $0.001 par value
per share, of which 132,526,042 shares are issued and outstanding, and
20,000,000 shares of Preferred Stock, $0.001 par value per share, none of which
have been designated. All of the issued and outstanding shares of Common Stock
have been duly authorized, validly issued, fully paid, and nonassessable.
Options to purchase an aggregate of 9,093,977 shares of Common Stock and
warrants to purchase an aggregate of 34,076,710 shares of Common Stock are
outstanding as of the date hereof. $30,230,258 in face value of Convertible Debt
convertible into 24,184,207 shares of Common Stock is outstanding as of the date
hereof. Except as disclosed in or contemplated by the SEC Documents, the Company
does not have outstanding any options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations other than options granted under the Company’s stock option plans
and its employee stock purchase plan. The Company’s Articles of Incorporation,
as amended (the “Articles of Incorporation”), as in effect on the date hereof,
and the Company’s Bylaws (the “Bylaws”) as in effect on the date hereof, are
each filed as exhibits to the SEC Documents.  There are no securities or
instruments issued by or to which the Company is a party containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities.
 
2.4      Issuance of Securities. The Shares and the Warrant Shares are duly
authorized and, upon issuance in accordance with the terms of this Agreement
(and in case of the Warrant Shares, the Warrants), will be validly issued, fully
paid and non-assessable, free and clear of all liens, encumbrances, claims and
restrictions (other than restrictions on transfer imposed by applicable
securities laws), and will not be subject to preemptive rights or other similar
rights of stockholders of the Company.
 
2.5      No Conflicts; Government Consents and Permits; Compliance.
 
(a)      The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including the issuance of the Securities) will not (i)
conflict with or result in a violation of any provision of its Articles of
Incorporation or Bylaws or require the approval of the Company’s stockholders,
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default under, any agreement, indenture, or instrument to which the
Company is a party, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including United States federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company,
except in the case of clauses (ii) and (iii) only, for such conflicts, breaches,
defaults, and violations as would not reasonably be expected to have a Material
Adverse Effect.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)      The Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self regulatory agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents in
accordance with the terms hereof and thereof, or to issue and sell the
Securities in accordance with the terms hereof and thereof other than such as
have been made or obtained, and except for the registration of the Shares and
Warrant Shares under the Securities Act pursuant to Section 6 hereof and any
filings required to be made under federal or state securities laws.
 
(c)      The Company has all franchises, permits, licenses, and any similar
authority necessary for the conduct of its business as now being conducted by it
and as currently proposed to be conducted as disclosed in the SEC Documents,
except for such franchise, permit, license or similar authority, the lack of
which would not reasonably be expected to have a Material Adverse Effect. The
Company has not received any actual notice of any proceeding relating to
revocation or modification of any such franchise, permit, license, or similar
authority except where such revocation or modification would not reasonably be
expected to have a Material Adverse Effect.
 
(d)      Neither the Company nor any of its Subsidiaries (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Agreement (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.
 
2.6      SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since December 31, 2011, pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
hereof being hereinafter referred to herein as the “SEC Documents”), except as
disclosed on forms NT 10-K and NT 10-Q filed by it with the SEC. The Company has
delivered to each Purchaser, or each Purchaser has had access to, true and
complete copies of the SEC Documents. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the Financial Statements and the
related notes complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. The Financial Statements and the related notes have been prepared in
accordance with accounting principles generally accepted in the United States,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto, or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes, may be condensed or summary statements or may conform to the SEC’s
rules and instructions for Reports on Form 10-Q) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
and recurring year-end audit adjustments). There is no transaction, arrangement,
or other relationship between the Company (or any Subsidiary) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Documents and is not so disclosed and would have
or reasonably be expected to result in a Material Adverse Effect.  All material
agreements that were required to be filed on or prior to the date hereof as
exhibits to the SEC Documents under Item 601 of Regulation S-K to which the
Company or any Subsidiary of the Company is a party, or the property or assets
of the Company or any Subsidiary of the Company are subject, have been filed as
exhibits to the SEC Documents (all such material agreements being hereinafter
referred to as the “Material Agreements”). All Material Agreements are valid and
enforceable against the Company in accordance with their respective terms,
except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or moratorium or similar laws affecting creditors’
and contracting parties’ rights generally, (ii) as enforceability may be subject
to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws and (iii) as otherwise described in the SEC Documents. The
Company is not in breach of or default under any of the Material Agreements, and
to the Company’s knowledge, no other party to a Material Agreement is in breach
of or default under such Material Agreement, except in each case, for such
breaches or defaults as would not reasonably be expected to have a Material
Adverse Effect. The Company has not received a notice of termination nor is the
Company otherwise aware of any threats to terminate any of the Material
Agreements.
 
 
3

--------------------------------------------------------------------------------

 
 
2.7      Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, is made known to its
chief executive officer and chief financial officer by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the most recently filed quarterly or annual periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed quarterly or annual periodic report under the Exchange Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Except as set forth in the SEC Documents, the Company maintains
internal control over financial reporting (as such term is defined in Exchange
Act Rule 13a-15(f) and 15d-15(f)) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and such
internal control over financial reporting is effective.  The Company presented
in its most recently filed annual report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the Company’s internal
control over financial reporting based on their evaluations as of the end of the
period covered by such report. Since the Evaluation Date, there have been no
significant changes in the Company’s internal control over financial reporting
(as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal control over financial reporting.
 
2.8      Accounting Controls. Except as disclosed in the SEC Documents, the
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
2.9      Absence of Litigation. As of the date hereof, there is no action, suit,
proceeding or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the Company’s
knowledge, threatened against the Company that if determined adversely to the
Company would reasonably be expected to have a Material Adverse Effect or would
reasonably be expected to impair the ability of the Company to perform its
obligations under the Transaction Documents. Neither the Company, nor any
director or officer thereof, is or has been the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty relating to the Company. There has not been,
and to the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC of the Company or any current or former director or
officer of the Company. The Company has not received any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act and, to the Company’s
knowledge, the SEC has not issued any such order.
 
2.10   Intellectual Property Rights. The Company and its Subsidiaries own,
possess or can acquire on reasonable terms sufficient trademarks, trademark
applications, service marks, service names, trade names, patents, patent
applications, patent rights, inventions, know-how, copyrights, domain names,
licenses, approvals, trade secrets and other similar rights reasonably necessary
to conduct their businesses as now conducted and, to the knowledge of the
Company, as proposed to be conducted as described in the SEC Documents (the
“Intellectual Property”); except to the extent failure to own, possess or
acquire such Intellectual Property would not result in a Material Adverse
Effect. To the Company’s knowledge, neither the Company nor any of its
Subsidiaries has infringed the intellectual property rights of third parties and
no third party, to the Company’s knowledge, is infringing the Intellectual
Property, in each case, which could reasonably be expected to result in a
Material Adverse Effect. Except as disclosed in the SEC Documents, there are no
material options, licenses or agreements relating to the Intellectual Property,
nor is the Company bound by or a party to any material options, licenses or
agreements relating to the patents, patent applications, patent rights,
inventions, know-how, trade secrets, trademarks, trademark applications, service
marks, service names, trade names or copyrights of any other person or entity.
Except as described in the SEC Documents, there is no material claim or action
or proceeding pending or, to the Company’s knowledge, threatened that challenges
any of the rights of the Company in or to, or otherwise with respect to, any
Intellectual Property.
 
 
4

--------------------------------------------------------------------------------

 
 
2.11   Placement Agent. The Company has taken no action that would give rise to
any claim by any person for brokerage commissions, Placement Agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby, except for dealings with the Placement Agent, whose commissions and fees
will be paid by the Company.
 
2.12   Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.
 
2.13   No Material Adverse Change. Since September 30, 2012, except as described
or referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company that would reasonably be expected to have a Material Adverse Effect.
Since September 30, 2012, (i) there has not been any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, (ii) the Company has not sustained any material loss or
interference with the Company’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, and (iii) the Company has not incurred any
material liabilities except in the ordinary course of business.
 
2.14   National Securities Exchange. The Common Stock is not listed on a
national securities exchange.
 
2.15   Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity with respect to the Company) with respect to this Agreement
and the transactions contemplated hereby and any advice given by any Purchaser
or any of their respective representatives or agents to the Company in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchaser’s purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based on the independent evaluation of the transactions
contemplated hereby by the Company and its representatives.
 
2.16   Accountants. BDO USA, LLP, who will express their opinion with respect to
the audited financial statements and schedules to be included as a part of any
Registration Statement prior to the filing of any such Registration Statement,
are independent accountants as required by the Securities Act.
 
2.17   Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the businesses and
location in which the Company is engaged, (ii) with the resources of the
Company, and (iii) at a similar stage of development as the Company. The Company
has not received any written notice that the Company will not be able to renew
its existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.
 
 
5

--------------------------------------------------------------------------------

 
 
2.18   Foreign Corrupt Practices. Since January 1, 2012, neither the Company,
its Subsidiaries, nor to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any Subsidiary has,
in the course of its actions for, or on behalf of, the Company or any Subsidiary
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of in any
material respect any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended; or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
2.19   Private Placement. Neither the Company nor its Subsidiaries or any
affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
Securities under the Securities Act. Assuming the accuracy of the
representations and warranties of the Purchasers contained in Article 3 hereof,
the issuance of the Securities and the Warrant Shares are exempt from
registration under the Securities Act.
 
2.20   No Registration Rights. No person has the right to (i) prohibit the
Company from filing a Registration Statement or (ii) other than as disclosed in
the SEC Documents, require the Company to register any securities for sale under
the Securities Act by reason of the filing of a Registration Statement except in
the case of clause (ii) for rights which have been properly waived. The granting
and performance of the registration rights under this Agreement will not violate
or conflict with, or result in a breach of any provision of, or constitute a
default under, any agreement, indenture, or instrument to which the Company is a
party.
 
2.21   Taxes. The Company has filed (or has obtained an extension of time within
which to file) all necessary federal, state and foreign income and franchise tax
returns and has paid all taxes shown as due on such tax returns, except where
the failure to so file or the failure to so pay would not reasonably be expected
to have a Material Adverse Effect.
 
2.22   Real and Personal Property. The Company has good and marketable title to,
or has valid rights to lease or otherwise use, all items of real and personal
property that are material to the business of the Company free and clear of all
liens, encumbrances, claims and defects and imperfections of title except those
that (i) do not materially interfere with the use of such property by the
Company, (ii) are described in the SEC Documents or (iii) would not reasonably
be expected to have a Material Adverse Effect.
 
2.23   Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on any Purchaser, or create in any party (including any
current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.
 
2.24   No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate the price
of the Common Stock or any security of the Company to facilitate the sale or
resale of any of the Shares.
 
2.25   Related Party Transactions. Except with respect to the transactions (i)
that are not required to be disclosed and (ii) contemplated hereby to the extent
an affiliate of any director purchases Securities hereunder, all transactions
that have occurred between or among the Company, on the one hand, and any of its
officers or directors, or any affiliate or affiliates of any such officer or
director, on the other hand, prior to the date hereof have been disclosed in the
SEC Documents.
 
2.26   Use of Proceeds. The Company shall use the net proceeds of the sale of
the Securities under this Agreement for working capital and general corporate
purposes, including any required repayments of indebtedness.
 
 
6

--------------------------------------------------------------------------------

 
 
2.27    Disclosure.  The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agent to provide, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes material, non-public information except insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the press release as contemplated by Section 4.4
hereof. The Company understands and confirms that the Purchasers will rely on
the foregoing representations in effecting transactions in securities of the
Company.
 
2.28   No Additional Agreements.  The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Securities on terms other than as set forth herein.
 
2.29   Shell Company Status.  The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.
 
ARTICLE 3
 
PURCHASER’S REPRESENTATIONS AND WARRANTIES
 
Each Purchaser represents and warrants to the Company, severally and not
jointly, with respect to itself and its purchase hereunder, that:
 
3.1      Investment Purpose. The Purchaser is purchasing the Securities for its
own account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such Securities
or any arrangement or understanding with any other persons regarding the sale or
distribution of such Securities except in accordance with the provisions of
Article 6 and except as would not result in a violation of the Securities Act.
The Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Securities except in accordance with the
provisions of Article 6 or pursuant to and in accordance with the Securities
Act.
 
3.2      Reliance on Exemptions. The Purchaser understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws.
 
3.3      Information. The Purchaser has been furnished with all relevant
materials relating to the business, finances and operations of the Company
necessary to make an investment decision, and materials relating to the offer
and sale of the Securities, that have been requested by the Purchaser,
including, without limitation, the Company’s SEC Documents, and the Purchaser
has had the opportunity to review the SEC Documents. The Purchaser has been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the SEC Documents and the
Company’s representations and warranties contained in the Agreement.
 
3.4      Acknowledgement of Risk.
 
(a)      The Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation,
(i) an investment in the Company is speculative, and only Purchasers who can
afford the loss of their entire investment should consider investing in the
Company and the Securities; (ii) the Purchaser may not be able to liquidate its
investment; (iii) transferability of the Securities is extremely limited; (iv)
in the event of a disposition of the Securities, the Purchaser could sustain the
loss of its entire investment; and (v) the Company has not paid any dividends on
its Common Stock since inception and does not anticipate the payment of
dividends in the foreseeable future. Such risks are more fully set forth in the
SEC Documents;
 
 
7

--------------------------------------------------------------------------------

 
 
(b)      The Purchaser is able to bear the economic risk of holding the
Securities for an indefinite period, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Securities; and
 
(c)      The Purchaser has, in connection with the Purchaser’s decision to
purchase Securities, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein and the SEC Documents, and the
Purchaser has, with respect to all matters relating to this Agreement and the
offer and sale of the Securities, relied solely upon the advice of such
Purchaser’s own counsel and has not relied upon or consulted any counsel to the
Placement Agent or counsel to the Company.
 
3.5      Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities or an
investment therein.
 
3.6      Transfer or Resale. The Purchaser understands that:
 
(a)      the Securities have not been and are not being registered under the
Securities Act (other than as contemplated in Article 6) or any applicable state
securities laws and, consequently, the Purchaser may have to bear the risk of
owning the Securities for an indefinite period of time because the Securities
may not be transferred unless (i) the resale of the Securities is registered
pursuant to an effective registration statement under the Securities Act, as
contemplated in Article 6; (ii) the Purchaser has delivered to the Company an
opinion of counsel (in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; or (iii) the Securities are sold or transferred pursuant to Rule
144;
 
(b)      any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and
 
(c)      except as set forth in Article 6, neither the Company nor any other
person is under any obligation to register the resale of the Shares or the
Warrant Shares under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
 
3.7      Legends.
 
(a)      The Purchaser understands the certificates representing the Securities
will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION
IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH
THE SECURITIES WERE ISSUED.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)      The Company shall, at its sole expense, upon appropriate notice from
any Purchaser stating that Shares and/or Warrant Shares have been sold pursuant
to an effective Registration Statement, timely prepare and deliver certificates
representing the Shares and/or Warrant Shares to be delivered to a transferee
pursuant to the Registration Statement, which certificates shall be free of any
restrictive legends and in such denominations and registered in such names as
such Purchaser may request.  Further, the Company shall, at its sole expense,
cause its legal counsel or other counsel satisfactory to the transfer agent (i)
while the Registration Statement is effective, to issue to the transfer agent a
“blanket” legal opinion to allow sales without restriction pursuant to the
effective Registration Statement and (ii) provide all other opinions as may
reasonably be required by the transfer agent in connection with the removal of
legends.  A Purchaser may request that the Company remove, and the Company
agrees to authorize the removal of, any legend from such Shares or Warrant
Shares, following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a legended certificate representing such Shares or Warrant
Shares, (i) following any sale of such Shares or Warrant Shares pursuant to Rule
144, (ii) if such Shares or Warrant Shares are eligible for sale under Rule
144(b)(1), or (iii) following the time a legend is no longer required with
respect to such Shares or Warrant Shares.  If a legend is no longer required
pursuant to the foregoing, the Company will no later than three (3) Business
Days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a legended certificate representing such Shares or Warrant
Shares deliver or cause to be delivered to such Purchaser a certificate
representing such Shares or Warrant Shares that is free from all restrictive
legends.  Certificates for Shares or Warrant Shares free from all restrictive
legends may be transmitted by the Company’s transfer agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company as directed by such Purchaser.  Each Purchaser hereby agrees that the
removal of the restrictive legend pursuant to this Section 3.7(b) is predicated
upon the Company’s reliance that such Purchaser will sell any such Shares or
Warrant Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.
 
3.8      Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The Purchaser has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. Upon the execution
and delivery of this Agreement, this Agreement shall constitute a valid and
binding obligation of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity and except as rights to indemnity and contribution may be
limited by state or federal securities laws or public policy underlying such
laws.
 
3.9      Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.
 
3.10   No Short Sales. Between the time the Purchaser learned about the Offering
and the public announcement of the Offering, the Purchaser has not engaged in
any short sales or similar transactions with respect to the Common Stock, nor
has the Purchaser, directly or indirectly, caused any Person to engage in any
short sales or similar transactions with respect to the Common
Stock.  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio managers that have knowledge about the financing transaction
contemplated by this Agreement.
 
3.11   Acknowledgements Regarding the Placement Agent. The Purchaser
acknowledges that the Placement Agent is acting as the exclusive placement agent
on a “best efforts” basis for the Securities being offered hereby and will be
compensated by the Company for acting in such capacity. The Purchaser represents
that (i) the Purchaser, unless affiliated with a member of the Company’s Board
of Directors, was contacted regarding the sale of the Securities by the
Placement Agent (or an authorized agent or representative thereof) with whom the
Purchaser entered into a confidentiality agreement and (ii) to its knowledge no
Securities were offered or sold to it by means of any form of general
solicitation or general advertising.
 
 
9

--------------------------------------------------------------------------------

 
 
3.12   Purchaser Status.  At the time such Purchaser was offered the Shares and
Warrants, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) of the Securities Act.
 
ARTICLE 4
 
COVENANTS
 
4.1      Reporting Status. The Company’s Common Stock is registered under
Section 12 of the Exchange Act.  During the Registration Period, the Company
will timely file all documents with the SEC, and the Company will not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.
 
4.2      Expenses. The Company shall pay the reasonable legal fees and expenses
of Greenberg Traurig, LLP, counsel to certain Purchasers, incurred by such
Purchasers in connection with the transactions contemplated by the Transaction
Documents, not to exceed $15,000, which amount shall be paid directly by the
Company to Greenberg Traurig, LLP at the Closing or paid by the Company to
Greenberg Traurig, LLP upon termination of this Agreement so long as such
termination did not occur as a result of a material breach by such Purchasers of
any of their obligations hereunder (as the case may be).  Additionally, the
Company shall reimburse Wolverine Asset Management, LLC for all reasonable due
diligence and legal expenses, not to exceed $7,500, which amount shall be paid
directly by the Company to Wolverine Asset Management, LLC at the Closing or
paid by the Company to Wolverine Asset Management, LLC upon termination of this
Agreement so long as such termination did not occur as a result of a material
breach by Wolverine Asset Management, LLC of any of their obligations hereunder
(as the case may be). Except as set forth above, the Company and each Purchaser
is liable for, and will pay, its own expenses incurred in connection with the
negotiation, preparation, execution and delivery of this Agreement, including,
without limitation, attorneys’ and consultants’ fees and expenses.
 
4.3      Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and instructions for Reports on
Form 10-Q), and will fairly present in all material respects the consolidated
financial position of the Company and consolidated results of its operations and
cash flows as of, and for the periods covered by, such financial statements
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments).
 
4.4      Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New York
local time, on the Business Day immediately following the date hereof, the
Company shall issue a press release announcing the signing of this Agreement and
describing the terms of the transactions contemplated by this Agreement and
disclosing any other material, nonpublic information that the Company may have
provided any Purchaser at any time prior to the issuance of such press release.
From and after the issuance of such press release, no Purchaser shall be in
possession of any material, non-public information received from the Company,
any Subsidiary or any of their respective officers, directors or employees or
the Placement Agent.  On or before March 29, 2013, the Company shall file a
Current Report on Form 8-K with the SEC describing the terms of the transactions
contemplated by this Agreement and including as an exhibit to such Current
Report on Form 8-K this Agreement, in the form required by the Exchange Act. The
Company shall not publicly disclose the name of any Purchaser or any affiliate
or investment adviser of the Purchaser, or include the name of any Purchaser or
any affiliate or investment adviser of the Purchaser in any filing with the SEC
(other than in a Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic report or current report
filing requirements under the Exchange Act) or any regulatory agency, without
the prior written consent of such Purchaser, except to the extent such
disclosure is required by law or regulations, in which case the Company shall
provide each Purchaser whose name is to be disclosed with prior notice of such
disclosure and a reasonable opportunity to comment on the proposed disclosure
insofar as it relates specifically to such Purchaser.
 
4.5      Sales by Purchasers. Each Purchaser will sell any Securities and
Warrant Shares held by it in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act and the rules and
regulations promulgated thereunder. No Purchaser will make any sale, transfer or
other disposition of the Securities in violation of federal or state securities
laws.
 
 
10

--------------------------------------------------------------------------------

 
 
4.6      Reservation of Common Stock. The Company shall reserve and keep
available at all times during which the Warrants remain exercisable, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue Warrant Shares pursuant to this Agreement.
 
4.7      Indemnification of Purchasers.  In addition to the indemnity provided
in Section 6.6(a), the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees, agents and
investment advisers (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners, employees or
investment advisers (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, a “Purchaser Indemnified
Person”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Indemnified Person may suffer or incur as a result
of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against a Purchaser
Indemnified Person in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Indemnified Person, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser’s representations, warranties or covenants under this
Agreement or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). Promptly after receipt by any
Purchaser Indemnified Person of notice of any demand, claim or circumstances
which would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to this Section 4.7, such Purchaser Indemnified Person shall promptly notify the
Company in writing and the Company shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Purchaser Indemnified
Person, and shall assume the payment of all fees and expenses;  provided,
however, that the failure of any Purchaser Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Purchaser Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Purchaser Indemnified Person unless: (i) the Company
and the Purchaser Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Purchaser Indemnified Person in such proceeding; or (iii) in the reasonable
judgment of counsel to such Purchaser Indemnified Person, representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Purchaser Indemnified Person, the Company shall not
effect any settlement of any pending or threatened proceeding in respect of
which any Purchaser Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Purchaser Indemnified Person,
unless such settlement includes an unconditional release of such Purchaser
Indemnified Person from all liability arising out of such proceeding.
 
ARTICLE 5
 
CONDITIONS TO CLOSING
 
5.1      Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Securities and deliver such stock
certificate(s) and Warrants to each Purchaser is subject to the waiver by the
Company or fulfillment as of the Closing Date of the following conditions:
 
 
11

--------------------------------------------------------------------------------

 
 
(a)      Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the purchase price for the Securities being
purchased hereunder as set forth opposite such Purchaser’s name on Exhibit A
hereto.
 
(b)      Representations and Warranties. The representations and warranties made
by such Purchaser in Article 3 shall be true and correct in all material
respects as of the Closing Date.
 
(c)      Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by such Purchaser on or prior to the Closing Date
shall have been performed or complied with in all material respects.
 
(d)      Blue Sky. The Company shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state for the offer and sale of the Securities.
 
(e)      [Intentionally Omitted].
 
(f)      Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.
 
(g)      No Governmental Prohibition. The sale of the Securities by the Company
shall not be prohibited by any law or governmental order or regulation.
 
5.2      Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to complete the purchase and sale of the Securities is subject to the
waiver by such Purchaser or fulfillment as of the Closing Date of the following
conditions:
 
(a)      Representations and Warranties. The representations and warranties made
by the Company in Article 2 shall be true and correct as of the Closing Date as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.
 
(b)      Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.
 
(c)      Blue Sky. The Company shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state or foreign or other jurisdiction for the offer and sale of the Securities.
 
(d)      Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Closing Date, from the Law Offices of Carl A. Generes,
counsel to the Company, reasonably acceptable to the Purchasers.
 
(e)      Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing one or more
certificates representing such Shares set forth opposite such Purchaser’s name
on Exhibit A hereto; provided, however, that if such Purchaser has indicated to
the Company at the time of execution of this Agreement a need to settle
“delivery versus payment”, the Company shall deliver to such Purchaser or such
Purchaser’s designated custodian such original stock certificates and Warrants
to be acquired by such Purchaser.
 
(f)      Officer’s Certificate.  The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 5.2(a) and (b).
 
 
12

--------------------------------------------------------------------------------

 
 
(g)      Secretary’s Certificate.  The Company shall have delivered to each
Purchaser a certificate of the Secretary of the Company, dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current versions of the
certificate or articles of incorporation, as amended, and by-laws of the Company
and (c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.
 
(h)      Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.
 
(i)       No Governmental Prohibition. The sale of the Shares by the Company
shall not be prohibited by any law or governmental order or regulation.
 
(j)       Minimum Aggregate Investment. The Company shall have received at the
Closing at least $3.0 million of aggregate gross proceeds from the sale of
Securities hereunder.
 
(k)      Adverse Changes.  Since the date of execution of this Agreement, no
event or series of events shall have occurred that has had or would reasonably
be expected to have a Material Adverse Effect.
 
(l)       Form 10-K.  The Company shall have filed it’s Annual Report on Form
10-K for the fiscal year ended December 31, 2012.
 
ARTICLE 6
 
REGISTRATION RIGHTS
 
6.1      As soon as reasonably practicable, but in no event later than 30 days
after the Closing Date (the “Filing Date”), the Company shall file a
registration statement covering the resale of the Registrable Securities with
the SEC for an offering to be made on a continuous basis pursuant to Rule 415,
or if Rule 415 is not available for offers and sales of the Registrable
Securities, by such other means of distribution of Registrable Securities as the
Holders of a majority of the Registrable Securities may reasonably specify (the
“Initial Registration Statement”). The Initial Registration Statement shall be
on Form S-3 (except if the Company is ineligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form). In the event the SEC informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders
thereof, (ii) use its reasonable efforts to file amendments to the Initial
Registration Statement as required by the SEC and/or (iii) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3 or, if
the Company is ineligible to register for resale the Registrable Securities on
Form S-3, such other form available to register for resale the Registrable
Securities as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
its reasonable efforts to advocate with the SEC for the registration of all of
the Registrable Securities on the Initial Registration Statement. In the event
the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (ii) or (iii) above,
the Company will use its reasonable efforts to file with the SEC, as promptly as
allowed by the SEC, one or more registration statements on Form S-3 or, if the
Company is ineligible to register for resale the Registrable Securities on Form
S-3, such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the “Remainder
Registration Statements”). Notwithstanding any other provision of this Agreement
and subject to the payment of damages in Section 6.3, if the SEC limits the
number of Registrable Securities permitted to be registered on a particular
Registration Statement (and notwithstanding that the Company used diligent
efforts to advocate with the SEC for the registration of all or a greater number
of Registrable Securities), any required cutback of Registrable Securities shall
be applied to the Holders pro rata in accordance with the number of such
Registrable Securities sought to be included in such Registration Statement by
reference to the amount of Registrable Securities set forth opposite such
Holder’s name on Exhibit A (and in the case of a subsequent transfer, the
initial Holder’s) relative to the aggregate amount of all Registrable
Securities. In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 after such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.  No Holder shall be named as an “underwriter” in any
Registration Statement without such Holder’s prior written consent.
 
 
13

--------------------------------------------------------------------------------

 
 
6.2      All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 6.1 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders pro rata on the basis
of the number of securities so registered.
 
6.3      The Company further agrees that, in the event that (i) the Initial
Registration Statement has not been filed with the SEC within 30 days after the
Closing Date, (ii) the Initial Registration Statement or the New Registration
Statement, as applicable, has not been declared effective by the SEC by the
Effectiveness Deadline, (iii) after such Registration Statement is declared
effective by the SEC, (A) such Registration Statement is suspended by the
Company or ceases to remain continuously effective as to all Registrable
Securities for which it is required to be effective or (B) the Holders are not
permitted to utilize the prospectus therein to resell such Registrable
Securities, other than, in each case, within the time period(s) permitted by
Section 6.7(b) or (iv) after the date six months following the Closing Date, and
only in the event a Registration Statement is not effective or available to sell
all Registrable Securities, the Company fails to file with the SEC any required
reports under Section 13 or 15(d) of the Exchange Act such that it is not in
compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as a result
of which the Holders who are not affiliates are unable to sell Registrable
Securities without restriction under Rule 144 (or any successor thereto) (each
such event referred to in clauses (i), (ii), (iii) and (iv), a “Registration
Default” and the date on which such Registration Default occurs, a “Registration
Default Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law, on each such Registration Default Date and on
each monthly anniversary of each such Registration Default Date (if the
applicable Registration Default remains uncured) until the applicable
Registration Default is cured (each monthly period or portion thereof, a
“Penalty Period”), the Company shall pay to each Holder 1.0% of such Holder’s
aggregate purchase price of its Shares and Warrant Shares that remain
unregistered Registrable Securities on the Registration Default Date; provided,
however, that if a Holder fails to provide the Company with any information that
is required to be provided in such Registration Statement with respect to such
Holder as set forth herein, then the commencement of the Penalty Period
described above with respect to such Holder shall be extended until two Business
Days following the date of receipt by the Company of such required information
from such Holder; and provided, further, that in no event shall the Company be
required hereunder to pay to any Holder pursuant to this Agreement more than
1.0% of such Holder’s aggregate purchase price of all of his or her Shares and
Warrant Shares for which such Registration Statement is required to be effective
in any 30-day period and in no event shall the Company be required hereunder to
pay to any Holder pursuant to this Agreement an aggregate amount that exceeds
6.0% of the aggregate purchase price paid by such Holder for such Holder’s
Shares and Warrant Shares. The 1.0% penalty pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
a Registration Default, except in the case of the first Registration Default
Date. The Company shall deliver said cash payment to the Holder by the fifth
Business Day after any Registration Default and after the end of any subsequent
Penalty Period.
 
6.4      In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:
 
(a)      except for such times as the Company is permitted hereunder to suspend
the use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to a Holder,
and to keep the applicable Registration Statement free of any material
misstatements or omissions, until the earlier of the following: (i) the fourth
anniversary of the Closing Date, (ii) the date all Shares and Warrant Shares
held by such Holder may be sold under Rule 144 without volume or manner of sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirements under Rule 144(c)(1) (or Rule
144(i)(2), if applicable), provided that the Common Stock then trades on a
national securities exchange and such Holder owns less than 1% of the Company’s
outstanding capital stock. The period of time during which the Company is
required hereunder to keep a Registration Statement effective is referred to
herein as the “Registration Period.”
 
 
14

--------------------------------------------------------------------------------

 
 
(b)      notify the Holders within one Business Day (which notification shall
not contain any material, non-public information regarding the Company or any
other public company):
 
(i)      when a Registration Statement or any amendment thereto has been filed
with the SEC and when such Registration Statement or any post-effective
amendment thereto has become effective;
 
(ii)     of any request by the SEC for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;
 
(iii)   of the issuance by the SEC of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;
 
(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and
 
(v)      of the occurrence of any event that requires the making of any changes
in any Registration Statement or prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in the light of the circumstances under which they
were made) not misleading;
 
(c)       use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;
 
(d)       if a Holder so requests in writing, promptly furnish to each such
Holder, without charge, at least one copy of each Registration Statement and
each post-effective amendment thereto, including financial statements and
schedules, and, if explicitly requested, all exhibits in the form filed with the
SEC;
 
(e)      during the Registration Period, promptly deliver to each such Holder,
without charge, as many copies of each prospectus included in a Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request in writing; and the Company consents to the use, consistent with the
provisions hereof, of the prospectus or any amendment or supplement thereto by
each of the selling Holders of Registrable Securities in connection with the
offering and sale of the Registrable Securities covered by a prospectus or any
amendment or supplement thereto;
 
(f)       during the Registration Period, if a Holder so requests in writing,
deliver to each Holder, without charge, (i) one copy of the following documents,
other than those documents available via EDGAR: (A) its annual report to its
stockholders, if any (which annual report shall contain financial statements
audited in accordance with generally accepted accounting principles in the
United States of America by a firm of certified public accountants of recognized
standing), (B) if not included in substance in its annual report to
stockholders, its annual report on Form 10-K (or similar form), (C) its
definitive proxy statement with respect to its annual meeting of stockholders,
(D) each of its quarterly reports to its stockholders, and, if not included in
substance in its quarterly reports to stockholders, its quarterly report on Form
10-Q (or similar form), and (E) a copy of each full Registration Statement (the
foregoing, in each case, excluding exhibits); and (ii) if explicitly requested,
all exhibits excluded by the parenthetical to the immediately preceding clause
(E);
 
(g)      prior to any public offering of Registrable Securities pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by any such
Registration Statement;
 
 
15

--------------------------------------------------------------------------------

 
 
(h)      upon the occurrence of any event contemplated by Section 6.4(b)(v)
above, except for such times as the Company is permitted hereunder to suspend,
and has suspended, the use of a prospectus forming part of a Registration
Statement, the Company shall use its commercially reasonable efforts to as soon
as reasonably practicable prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, such prospectus will not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;
 
(i)       otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC which
could affect the sale of the Registrable Securities;
 
(j)       use its commercially reasonable efforts to cause all Registrable
Securities to be listed on each securities exchange or market, if any, on which
equity securities issued by the Company have been listed;
 
(k)      use its commercially reasonable efforts to take all other steps
necessary to effect the registration of the Registrable Securities contemplated
hereby as soon as practicable and, with respect to the Initial Registration
Statement or the New Registration Statement, as applicable, no later than the
Effectiveness Deadline, and to enable the Holders to sell Registrable Securities
under Rule 144;
 
(l)       provide to each Holder and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which such Holder may
reasonably request in order to fulfill any due diligence obligation on its part;
and
 
(m)     permit counsel for the Holders to review any Registration Statement and
all amendments and supplements thereto, within two Business Days prior to the
filing thereof with the SEC;
 
provided that, in the case of clauses (l) and (m) above, the Company shall not
be required (A) to delay the filing of any Registration Statement or any
amendment or supplement thereto as a result of any ongoing diligence inquiry by
or on behalf of a Holder or to incorporate any comments to any Registration
Statement or any amendment or supplement thereto by or on behalf of a Holder if
such inquiry or comments would require a delay in the filing of such
Registration Statement, amendment or supplement, as the case may be, or (B) to
provide, and shall not provide, any Holder or its representatives with material,
non-public information unless such Holder agrees to receive such information and
enters into a written confidentiality agreement with the Company in a form
reasonably acceptable to the Company.
 
6.5      The Holders shall have no right to take any action to restrain, enjoin
or otherwise delay any registration pursuant to Section 6.1 hereof as a result
of any controversy that may arise with respect to the interpretation or
implementation of this Agreement.
 
6.6       (a)      To the extent permitted by law, the Company shall indemnify
each Holder and its directors, officers, shareholders, members, partners,
employees, agents and investment advisers (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, and the directors,
officers, shareholders, agents, members, partners, employees or investment
advisers (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Holder Indemnified Person”), with respect to
which any registration that has been effected pursuant to this Agreement,
against all claims, losses, damages and liabilities (or action in respect
thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened (subject to Section 6.6(c) below), arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any Registration Statement, prospectus, any amendment
or supplement thereof, or other document prepared by the Company and incident to
any such registration, qualification or compliance or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, or any violation by the Company of any
rule or regulation promulgated by the Securities Act applicable to the Company
and relating to any action or inaction required of the Company in connection
with any such registration, qualification or compliance, and will reimburse each
Holder Indemnified Person, for reasonable legal and other out-of-pocket expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action as incurred; provided that the Company
will not be liable in any such case to the extent that any untrue statement or
omission or allegation thereof is made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder
expressly for use in preparation of any Registration Statement, prospectus,
amendment or supplement; provided further, that the Company will not be liable
in any such case where the claim, loss, damage or liability arises out of or is
based on the failure of such Holder to comply with the covenants and agreements
contained in this Agreement respecting sales of Registrable Securities, and
except that the foregoing indemnity agreement is subject to the condition that,
insofar as it relates to any such untrue statement or alleged untrue statement
or omission or alleged omission made in any preliminary prospectus but
eliminated or remedied in the amended prospectus on file with the SEC at the
time any Registration Statement becomes effective or in an amended prospectus
filed with the SEC pursuant to Rule 424(b) which meets the requirements of
Section 10(a) of the Securities Act (each, a “Final Prospectus”), such indemnity
shall not inure to the benefit of any such Holder or any such controlling
person, if a copy of a Final Prospectus furnished by the Company to the Holder
for delivery was not furnished to the person or entity asserting the loss,
liability, claim or damage at or prior to the time such furnishing is required
by the Securities Act and a Final Prospectus would have cured the defect giving
rise to such loss, liability, claim or damage.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)      Each Holder will severally, and not jointly, indemnify the Company,
each of its directors and officers, and each person who controls the Company
within the meaning of Section 15 of the Securities Act, against all claims,
losses, damages and liabilities (or actions in respect thereof), including any
of the foregoing incurred in settlement of any litigation, commenced or
threatened (subject to Section 6.6(c) below), arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any Registration Statement, prospectus, or any amendment or supplement thereof,
incident to any such registration, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, and will reimburse the Company, such
directors and officers, and each person controlling the Company for reasonable
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred, in each case to the extent, but only to the extent, that such untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Holder expressly for use in preparation of any Registration Statement,
prospectus, amendment or supplement; provided that the indemnity shall not apply
to the extent that such claim, loss, damage or liability results from the fact
that a current copy of a prospectus was not made available to the person or
entity asserting the loss, liability, claim or damage at or prior to the time
such furnishing is required by the Securities Act and a Final Prospectus would
have cured the defect giving rise to such loss, claim, damage or liability.
Notwithstanding the foregoing, a Holder’s aggregate liability pursuant to this
subsection (b) and subsection (d) shall be limited to the net amount received by
the Holder from the sale of the Registrable Securities.
 
(c)      Each party entitled to indemnification under this Section 6.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. An Indemnifying Party shall not be liable for any
settlement of an action or claim effected without its written consent (which
consent will not be unreasonably withheld). No Indemnifying Party, in its
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)      If the indemnification provided for in this Section 6.6 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
 
6.7      (a)       Subject to the limited time periods in Section 6.7(b), each
Holder agrees that, upon receipt of any notice from the Company of the happening
of any event requiring the preparation of a supplement or amendment to a
prospectus relating to Registrable Securities so that, as thereafter delivered
to the Holders, such prospectus shall not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, each Holder will
forthwith discontinue disposition of Registrable Securities pursuant to a
Registration Statement and prospectus contemplated by Section 6.1 until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.
 
(b)      Each Holder shall suspend, upon request of the Company, any disposition
of Registrable Securities pursuant to any Registration Statement and prospectus
contemplated by Section 6.1 during no more than two periods of no more than 30
calendar days each during any 12-month period to the extent that the Board of
Directors of the Company determines in good faith that the sale of Registrable
Securities under any such Registration Statement would be reasonably likely to
cause a violation of the Securities Act or Exchange Act, provided that the
Company shall not register any securities for the account of itself or any other
stockholder during any such 30-day period.
 
(c)      As a condition to the inclusion of its Registrable Securities, each
Holder shall furnish to the Company such information regarding such Holder and
the distribution proposed by such Holder as the Company may reasonably request
in writing, including completing a Registration Statement Questionnaire in the
form provided by the Company or in a mutually agreeable form, or as shall be
required in connection with any registration referred to in this Article 6.
 
(d)      Each Holder hereby covenants with the Company not to make any sale of
the Registrable Securities pursuant to a Registration Statement without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied.
 
(e)      Each Holder agrees not to take any action with respect to any
distribution deemed to be made pursuant to a Registration Statement which would
constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.
 
(f)      At the end of the Registration Period the Holders shall discontinue
sales of shares pursuant to any Registration Statement upon receipt of notice
from the Company of its intention to remove from registration the shares covered
by any such Registration Statement which remain unsold, and such Holders shall
notify the Company of the number of shares registered which remain unsold
immediately upon receipt of such notice from the Company.
 
 
18

--------------------------------------------------------------------------------

 
 
6.8      With a view to making available to the Holders the benefits of certain
rules and regulations of the SEC which at any time permit the sale of the
Registrable Securities to the public without registration, so long as the
Holders still own Registrable Securities, the Company shall use its reasonable
best efforts to:
 
(a)      make and keep adequate current public information available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times;
 
(b)      file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and
 
(c)      so long as a Holder owns any Registrable Securities, furnish to such
Holder, upon any reasonable request, a written statement by the Company as to
its compliance with Rule 144 under the Securities Act, and of the Exchange Act,
a copy of the most recent annual or quarterly report of the Company, and such
other reports and documents of the Company as such Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing a Holder to
sell any such securities without registration.
 
6.9      The rights to cause the Company to register Registrable Securities
granted to the Holders by the Company under Section 6.1 may be assigned by a
Holder in connection with a transfer by such Holder of all or a portion of its
Registrable Securities, provided, however, that such transfer must be made at
least ten days prior to the Filing Date and that (i) such transfer may otherwise
be effected in accordance with applicable securities laws; (ii) such Holder
gives prior written notice to the Company at least ten days prior to the Filing
Date; and (iii) such transferee agrees to comply with the terms and provisions
of this Agreement, and such transfer is otherwise in compliance with this
Agreement. Except as specifically permitted by this Section 6.9, the rights of a
Holder with respect to Registrable Securities as set out herein shall not be
transferable to any other Person, and any attempted transfer shall cause all
rights of such Holder therein to be forfeited.
 
6.10   The rights of any Holder under any provision of this Article 6 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by such Holder.
 
ARTICLE 7
 
DEFINITIONS
 
7.1      “Agreement” has the meaning set forth in the preamble.
 
7.2      “Affiliate” means, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).
 
7.3      “Articles of Incorporation” has the meaning set forth in Section 2.3.
 
7.4      “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.
 
7.5      “Bylaws” has the meaning set forth in Section 2.3.
 
7.6      “Closing” has the meaning set forth in Section 1.3.
 
7.7      “Closing Date” has the meaning set forth in Section 1.3.
 
7.8      “Common Stock” means the common stock, par value $0.001 per share, of
the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
7.9      “Company” means Careview Communications, Inc.
 
7.10   “Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the 90th calendar day following the
Closing Date (or, in the event the SEC reviews or has written comments to the
Initial Registration Statement or the New Registration Statement, the 120th
calendar day following the Closing Date); provided, however, that if the Company
is notified by the SEC that the Initial Registration Statement will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the 5th
Business Day following the date on which the Company is so notified if such date
precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.
 
7.11   “Evaluation Date” has the meaning set forth in Section 2.7.
 
7.12   “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
7.13   “Filing Date” has the meaning set forth in Section 6.1.
 
7.14   “Final Prospectus” has the meaning set forth in Section 6.6(a).
 
7.15   “Financial Statements” means the financial statements of the Company
included in the SEC Documents.
 
7.16   “Financing” has the meaning set forth in Section 8.14.
 
7.17   “Holders” means any person holding Registrable Securities or any person
to whom the rights under Article 6 have been transferred in accordance with
Section 6.9 hereof.
 
7.18   “Indemnified Party” has the meaning set forth in Section 6.6(c).
 
7.19   “Indemnifying Party” has the meaning set forth in Section 6.6(c).
 
7.20   “Initial Registration Statement” has the meaning set forth in Section
6.1.
 
7.21   “Intellectual Property” has the meaning set forth in Section 2.10.
 
7.22   “Investment Company Act” has the meaning set forth in Section 2.12.
 
7.23   “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Company, taken as a
whole, or (b) the ability of the Company to perform its obligations pursuant to
the transactions contemplated by this Agreement.
 
7.24   “Material Agreements” has the meaning set forth in Section 2.6.
 
7.25   “New Registration Statement” has the meaning set forth in Section 6.1.
 
7.26   “Offering” means the private placement of the Company’s Securities
contemplated by this Agreement.
 
7.27   “Penalty Period” has the meaning set forth in Section 6.3.
 
7.28   “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).
 
 
20

--------------------------------------------------------------------------------

 
 
7.29   “Placement Agent” means Ladenburg Thalmann & Co. Inc.
 
7.30   “Purchasers” has the meaning set forth in the preamble to this Agreement.
 
7.31   “Purchase Price” has the meaning set forth in Section 1.1.
 
7.32   The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.
 
7.33   “Registrable Securities” means (i) the Shares and (ii) the Warrant
Shares; provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been disposed of
pursuant to a registration statement declared effective by the SEC, (B) have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale and (C) are held by a Holder or a permitted transferee pursuant to
Section 6.9.
 
7.34   “Registration Default” has the meaning set forth in Section 6.3.
 
7.35   “Registration Expenses” means all expenses incurred by the Company in
complying with Section 6.1 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the fees of legal counsel for any Holder).
 
7.36   “Registration Statement” means any one or more registration statements of
the Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements) and amendments and
supplements to such Registration Statements, including post-effective
amendments.
 
7.37   “Registration Period” has the meaning set forth in Section 6.4(a).
 
7.38   “Remainder Registration Statement” has the meaning set forth in Section
6.1.
 
7.39   “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.
 
7.40   “Rule 415” means Rule 415 promulgated under the Securities Act, or any
successor rule.
 
7.41   “SEC” means the United States Securities and Exchange Commission.
 
7.42   “SEC Documents” has the meaning set forth in Section 2.6.
 
7.43   “Securities” has the meaning set forth in Section 1.1.
 
7.44   “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.
 
7.45   “Selling Expenses” means all selling commissions applicable to the sale
of Registrable Securities and all fees and expenses of legal counsel for any
Holder in connection with any such sale.
 
7.46   “Share Purchase Price” has the meaning set forth in Section 1.1.
 
7.47   “Shares” has the meaning set forth in Section 1.1.
 
 
21

--------------------------------------------------------------------------------

 
 
7.48   “Subsidiary” of any person shall mean any corporation, partnership,
limited liability company, joint venture or other legal entity of which such
Person (either above or through or together with any other subsidiary) owns,
directly or indirectly, more than 50% of the stock or other equity interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.
 
7.49   “Warrant Shares” has the meaning set forth in Section 2.4.
 
7.50   “Warrants” has the meaning set forth in Section 1.1.
 
ARTICLE 8
 
GOVERNING LAW; MISCELLANEOUS
 
8.1      Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.
 
8.2      Counterparts; Signatures by Facsimile. This Agreement may be executed
in two or more counterparts, all of which are considered one and the same
agreement and will become effective when counterparts have been signed by each
party and delivered to the other parties. This Agreement, once executed by a
party, may be delivered to the other parties hereto by facsimile or e-mail
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.
 
8.3      Headings. The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.
 
8.4      Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law will
not affect the validity or enforceability of any other provision hereof.
 
8.5      Entire Agreement; Amendments. This Agreement (including all schedules
and exhibits hereto) constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or therein. This Agreement supersedes all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement. Any
amendment or waiver by a party effected in accordance with this Section 8.5
shall be binding upon such party, including with respect to any Securities
purchased under this Agreement (including securities into which such Securities
are convertible and for which such Securities are exercisable) and each future
holder of all such securities.
 
8.6      Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. The addresses for such
communications are:
 

 
If to the Company: 
Careview Communications, Inc.
 
405 State Highway 121, Suite B-240
 
Lewisville, Texas  75067
 
Attn:  Chief Financial Officer
 
Fax: (972) 403-7659
 
E-Mail: sjohnson@care-view.com
 
With a copy to:
 
mjackson@care-view.com

 
 
22

--------------------------------------------------------------------------------

 
 

 
With a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC
   
Chrysler Center
   
666 Third Avenue
   
New York, New York 10017
   
Attn: William C. Hicks, Esq.
   
Mark Nemes, Esq.
   
Fax: (212) 983-3115

 
If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto. Each party will provide ten days’ advance
written notice to the other parties of any change in its address.
 
8.7      Successors and Assigns. This Agreement is binding upon and inures to
the benefit of the parties and their successors and assigns. The Company will
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Purchasers and the Holders, and no Purchaser or
Holder may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Company, except as permitted in accordance with
Section 6.9 hereof.
 
8.8      Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto, their respective permitted successors and assigns and the
Placement Agent, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
 
8.9      Further Assurances. Each party will do and perform, or cause to be done
and performed, all such further acts and things, and will execute and deliver
all other agreements, certificates, instruments and documents, as another party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
8.10   No Strict Construction. The language used in this Agreement is deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
8.11   Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchasers and Holders. The Company
therefore agrees that the Purchasers and Holders are entitled to seek temporary
and permanent injunctive relief in any such case. Each Purchaser and each Holder
also recognizes that, if it fails to perform or discharge any of its obligations
under this Agreement, any remedy at law may prove to be inadequate relief to the
Company. Each Purchaser and each Holder therefore agrees that the Company is
entitled to seek temporary and permanent injunctive relief in any such case.
 
8.12   Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive for a
period of one year following the date hereof.
 
8.13   Independent Nature of Purchasers’ and Holders’ Obligations and Rights.
The obligations of each Purchaser and each Holder under this Agreement are
several and not joint with the obligations of any other Purchaser or Holder, and
no Purchaser or Holder shall be responsible in any way for the performance of
the obligations of any other Purchaser or Holder under this Agreement. Nothing
contained herein and no action taken by any Purchaser or Holder pursuant
thereto, shall be deemed to constitute the Purchasers or Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers or Holders are in any way acting in
concert or as a group, or are deemed affiliates with respect to such obligations
or the transactions contemplated by this Agreement. Each Purchaser and each
Holder shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser or Holder to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.
 
 
23

--------------------------------------------------------------------------------

 
 
8.14   Exculpation. Each Purchases and each Holder acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Purchaser agrees that no other Purchaser nor the respective
controlling persons, officers, directors, partners, agents or employees of any
other Purchaser shall be liable to any other Purchaser or Holder for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase of the Securities.
 
8.15   Termination. This Agreement may be terminated and the sale and purchase
of the Shares and the Warrants abandoned at any time prior to the Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
P.M., New York City time, on the thirtieth day following the date of this
Agreement; provided, however, that the right to terminate this Agreement under
this Section 8.15 shall not be available to any Person whose failure to comply
with its obligations under this Agreement has been the cause of or resulted in
the failure of the Closing to occur on or before such time.  Nothing in this
Section 8.15 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.  In the event of a termination pursuant to this
Section 8.15, the Company shall promptly notify all non-terminating
Purchasers.  Upon a termination in accordance with this Section 8.15, the
Company and the terminating Purchaser(s) shall not have any further obligation
or liability (including arising from such termination) to the other, and no
Purchaser will have any liability to any other Purchaser under the Transaction
Documents as a result therefrom.
 
[Signature Page Follows]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.
 
Careview Communications, Inc.
 
By:
         
Name:
         
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
 

Name of Purchaser:      

 

By: 
                                                             
        Name: 
                                                                          
        Title: 
                                                               
        Address: 
 
                                Facsimile: 
 
        E-Mail: 
 
       
DVP Settlement (Yes/No):
 

 
 
 

--------------------------------------------------------------------------------